DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 states that “at least one of said set of parallel electrodes may be configured to prevent perturbation of the ion beam during the acceleration cycle of the time-of-flight mass spectrometer”.  It is not clear from the claims what type of perturbation of the ion beam is meant or how the electrode is configured to prevent perturbation of the beam, particularly since the accelerator inherently perturbs the ion beam by changing the direction and/or speed of the ion beam.  The rejection can be overcome by clarifying the type of perturbation which the electrode is configured to prevent, e.g. the deflection described in p. 15 lines 7-22 of the Specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verenchikov (US 20130056627 A1).
Regarding claim 1, Verenchikov teaches a pulsed accelerator (pulsed converter, [0115], comprising acceleration stage 65, electrodes 63 and 64, and pulse generator 67) for a time-of-flight mass spectrometer comprising a set of parallel electrodes wherein said accelerator is inclined at an oblique angle to the incoming ion beam (ion beam comes in at angle, [0116], therefore accelerator is tilted relative to beam; alternately orthogonal accelerator may be tilted relative to z-axis).
Regarding claim 12, Verentchikov teaches that the accelerator may be operated in a multiplexed mode of operation ([0172]).
Regarding claim 14, Verentchikov teaches that the electrodes may be slit electrodes ([0072]).
Regarding claim 15, Verentchikov teaches that the time of flight mass spectrometer comprises a field-free region (field-free space 24).
Regarding claim 16, Verenchikov teaches a method of accelerating ions comprising directing an ion beam between a set of parallel electrodes that are inclined .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Verenchikov in view of Zaks (US 20160284531 A1).
Regarding claim 3, Verenchikov teaches all the limitations of claim 1 as described above.  Verenchikov does not teach that the accelerator is coupled to an upstream beam conditioner such that a ratio between axial and transverse velocity spreads of the beam is at least 2:1.
Zaks teaches a TOF mass spectrometer having a beam conditioner (ion slicer 112) upstream of the pulsed accelerator (166) which reduces the transverse velocity spread of the beam to a desired level ([0033]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ion slicer of Zaks in the system of Verenchikov in order to allow improved mass detection accuracy due to limiting the transverse energy spread of the beam.  While Zaks does not teach that the ratio between the axial and transverse spreads is at least 2:1 Zaks does teach that the transverse spread can be reduced to “a desired low value” so one of ordinary skill in the art would be motivated to make it as .
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Verenchikov in view of Zaks and in further view of Giles (US 20100072362 A1).
Regarding claims 4 and 5, Verenchikov and Zaks teach all the limitations of claim 3 as described above. Verenchikov and Zaks do not teach that the beam conditioner takes the form of a beam expander or incorporates a radio-frequency ion guide.
Giles teaches a TOF mass analyzer having a beam conditioner which is a radio-frequency ion guide (extraction segment 17 having RF X and Y rods, [0118-0120]) which limits the transverse velocity spread of the beam by expanding the beam in the axial direction (reduced transverse velocity spread caused by phase space being stretched and tilted, so beam must expand in axial direction, [0120[).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Verenchikov and Zaks to have a beam conditioner comprising the RF ion guide/beam expander of Giles, in order to collect and trap desired ions in a trap/ion guide which can adjust the ion beam phase space in a known manner before injection and optimize the energy resolution with no unexpected result.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Verenchikov in view of Holle (GB 2454767 A).
Regarding claims 6 and 13, Verentchikov teaches all the limitations of claim 1 as described above.  Verentchikov does not teach that at least one of said electrode set 
Holle teaches a TOF mass spectrometer comprising a deflector (deflection 43) configured to deflect unwanted ions away from a TOF detector (i.e. filter energy downstream of said detector, [39]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Verentchikov to have the deflector taught by Holle, which is adjacent to the acceleration electrodes (33 of Holle) and can be considered part of the electrode set when added to the system of Verentchikov, in order to prevent unwanted ions from being detected in a known manner with no unexpected result.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Verenchikov in view of Holle and in further view of Bowdler (GB 2413213 A).
Regarding claim 7, Verenchikov and Holle teach all the limitations of claim 6 as described above.  Verenchikov and Holle do not teach that the deflector is a Bradbury-Nielson ion gate.
Bowdler teaches a TOF having an ion selector having a Bradbury-Nielson ion gate (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Verenchikov and Holle by making the ion selector a Bradbury-Nielson ion gate, based on the teaching of Bowdler that this is a known efficient type of ion gate used in the art with no unexpected result.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Verenchikov in view of Hamish (US 20180366312 A1).
Regarding claim 8, Verentchikov teaches all the limitations of claim 1 as described above.  Verentchikov does not teach that at least one of said set of parallel electrodes may be configured to prevent perturbation of the incoming ion beam during the acceleration cycle of the time-of-flight mass spectrometer.
Hamish teaches a TOF mass spectrometer with accelerating electrodes configured to prevent perturbation of the incoming ion beam (varying potential corrects mass related energy perturbation, [0019]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Verentchikov by applying potentials to the accelerator that prevent perturbation of the ion beam as taught by Hamish, in order to correct an unwanted dependence of the ion energy on the ion mass in a known manner.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Verenchikov in view of Hoyes (US 20180144920 A1).
Regarding claim 9, Verenchikov teaches all the limitations of claim 1 as described above.  Verenchikov teaches an upstream physico-chemical separating device (mass spectrometer or ion mobility device 103, [0148]).
Verenchikov does not teach that the upstream device is time-nested.
Hoyes teaches a TOF mass spectrometer having an upstream time-nested separation device ([0048]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Verenchikov by making the upstream device time-nested with the TOF system as taught by Hoyes, in order to optimize the data acquisition in a known manner with no unexpected result.
Regarding claims 10 and 11, Verenchikov teaches that the physico-chemical separation is mass-to-charge or ion mobility ([0148-0149]).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious an ion accelerator at an oblique angle to the ion beam where the angle is given by tan-1 (vx/vy) where vx and vy are the axial and transverse velocity spreads of the incoming ion beam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID E SMITH/Examiner, Art Unit 2881